Order entered October 5, 2021




                                    In The
                           Court of Appeals
                    Fifth District of Texas at Dallas

                             No. 05-21-00717-CV

                   JOE ERVIN LOCKRIDGE, Appellant

                                      V.

                      STEPHANIE MARTIN, Appellee

             On Appeal from the 298th Judicial District Court
                          Dallas County, Texas
                  Trial Court Cause No. DC-21-02578

                                   ORDER

     Before the Court is appellant’s October 4, 2021 motion for extension of time

to file his brief. We GRANT the motion and ORDER the brief be filed no later

than November 1, 2021.


                                           /s/   KEN MOLBERG
                                                 JUSTICE